— Motion by the appellant for reargument of an appeal from an order of the Supreme Court, Queens County (Rotker, J.), dated August 28, 1987, which was determined by an order of this court dated August 29, 1988 [140 AD2d 99].
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
Ordered that the motion is granted, and upon reargument the original determination is adhered to for the reasons expressed in the opinion of Associate Justice Richard A. Brown, dated August 29,1988.
We retain our view that the resubmission of this matter to the Grand Jury without the prior authorization of the court impaired the integrity of the proceedings before that body and created the possibility of prejudice to the defendant (see, CPL 210.35 [5]; People v Wilkins, 68 NY2d 269, 276-277). Mollen, P. J., Mangano, Brown and Harwood, JJ., concur.